Citation Nr: 9911943	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-23 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Basic eligibility for educational assistance benefits under 
Chapter 30, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to 
January 1964, and from March 1980 to March 1981.  A statement 
of service dated in December 1994 reflects that the veteran 
had service with the reserves from November 1985 through 
December 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 determination by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which notified the veteran that he was 
ineligible for payment of educational assistance benefits 
under Chapter 30.  A notice of disagreement was received in 
February 1995, and a statement of the case was issued in 
April 1995.  The veteran's substantive appeal was received in 
July 1995.  He testified at a personal hearing at the RO in 
July 1995.  The veteran is not represented in connection with 
this appeal.

In his notice of disagreement and substantive appeal, the 
veteran expressed a desire for a hearing before a Member of 
the Board.  A RO hearing was held in July 1995.  Following 
the RO hearing, a letter dated in January 1999 was sent to 
the veteran requesting that he clarify his wishes concerning 
a personal hearing before a member of the Board.  The letter 
was returned to sender because the veteran was no longer at 
the address of record, and there was no forwarding address.  
An April 1999 report of contact indicates that attempts to 
obtain the veteran's current address have proved 
unsuccessful.


FINDINGS OF FACT

1.  The veteran served on active duty from December 1961 to 
January 1964, and from March 1980 to March 1981: he had 
subsequent service with the reserves from November 1985 
through December 1994.

2.  The veteran had remaining eligibility for Chapter 34 
educational assistance as of December 31, 1989.

3.  The veteran did not serve on active duty between October 
19, 1984 and July 1, 1985.


CONCLUSION OF LAW

The criteria for basic service eligibility for entitlement to 
educational assistance under Chapter 30, Title 38, United 
States Code have not been met.  38 U.S.C.A. § 3011 (West 
1991); 38 C.F.R. §§ 21.7040, 21.7044 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that his active duty and 
reserve service should make him eligible for educational 
assistance benefits under Chapter 30, especially since he had 
not previously used any education benefits.

An individual may be entitled to educational assistance under 
Chapter 30 if he first entered on active duty as a member of 
the Armed Forces after June 30, 1985, or he was eligible for 
educational assistance allowance under Chapter 34 as of 
December 31, 1989.  38 U.S.C.A. § 3011(a)(1); 38 C.F.R. § 
21.7040.  In this case, the evidence of record indicates that 
the veteran first entered on active duty in December 1961; 
therefore, he does not qualify for Chapter 30 educational 
benefits under 38 U.S.C.A. § 3011(a)(1)(A).

Pursuant to 38 U.S.C.A. § 3011(a)(1)(B), veterans with 
remaining Chapter 34 eligibility may, under certain 
conditions, qualify for continued educational assistance 
under Chapter 30.  In this case, computerized Department of 
Defense data confirms that the veteran had remaining Chapter 
34 eligibility as of December 31, 1989.

To convert Chapter 34 benefits to Chapter 30 benefits, a 
veteran must have served on active duty at any time during 
the period between October 19, 1984, and July 1, 1985, and 
have continued on active duty without a break in service for 
three years after June 30, 1985, or have been discharged 
after June 30, 1985, for a service-connected disability, a 
preexisting medical condition not characterized as a 
disability, hardship, convenience of the Government after 
serving 30 months of a three-year enlistment, involuntarily 
for convenience of the Government as a result of a reduction 
in force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct.  38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. § 
21.7044(a).  

A review of the record indicates that the veteran did not 
serve on active duty between October 19, 1984 and July 1, 
1985.  At the July 1995 RO hearing, the veteran did not 
dispute this finding, and he testified that he was not on 
active duty between October 19, 1984 and July 1, 1985.  
Accordingly, based on the veteran's period of active service, 
he does not qualify for Chapter 30 educational benefits under 
38 U.S.C.A. § 3011(a)(1)(B).

The Board acknowledges and is sympathetic to the arguments 
advanced by the veteran, especially in light of his honorable 
service; however, the legal criteria governing service 
eligibility requirements for Chapter 30 educational 
assistance are clear and specific.  The Board is not free to 
deviate from the law as passed by the Congress.  Based on the 
foregoing, the Board finds that there is simply no legal 
basis to find the veteran eligible for educational assistance 
benefits under Chapter 30.  As the disposition of this claim 
is based on the law, and not on the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

